2.	Applicant’s election without traverse of the invention of Group I, drawn to an inhibited peptide/peptidase, in the reply filed on November 17, 2021 is acknowledged.
Claims 43 and 111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.
Applicant’s election without traverse of the species in which the inhibited peptidase has the structure at claim 16, third entry, and the peptide/peptidase is bacterial signal peptidase, in the reply filed on November 17, 2021 is acknowledged.
3.	The Sequence Listing filed March 25, 2020 is approved.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 12, 22, 32, 96, 97, 102, and 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 11, 12, 22, 96, 97, and 102 recite structural formulas in which a variable “m1” is defined; however, “m1” does not appear to be used anywhere in the structural formulas or in the substituents which can be found in the recited structures.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 40 recites that the signal peptidase is either a Gram-positive or a Gram-negative signal peptidase.  However, the only two possible types of the bacterial signal peptidases recited in the independent claim are those from a Gram-positive bacteria and those from a Gram-negative bacteria.  Dependent claim 40 recites all possible types of bacterial signal peptidases, and therefore is identical in scope with the independent claim rather than further limiting of the scope of the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
6.	Claims 1, 4, 6, 11, 12, 16, 22, 32, 39-42, and 94 are objected to because of the following informalities:  At claim 1, line 4, “and the peptidase are” should be changed to “is”, because the peptidase itself is not covalently bonded to the lysine residue.  Rather, the lysine residue forms part of the peptidase.  At claim 40, line 2, second occurrence; claim 40, line 3; and claim 41, line 2, second occurrence; the word “a” before “signal peptidase” should be deleted.  At claim 94, line 7, “proteins” should be changed to “protein”.  Appropriate correction is required.

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 11, 12, 16, 22, 32, 39-42, 92, 94, 96, 97, 102, and 103 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The claimed invention is directed to bacterial signal peptidases and homologs thereof, and to peptides comprising a serine-lysine dyad or a serine-serine lysine dyad, wherein the bacterial signal peptidases, the homologs, and the peptides have been inhibited by covalent reaction with an inhibitor.  See claims 1 and 92.  Examples of the peptides are listed in dependent claim 94, and include the bacterial signal peptidases of independent claim 1.  As claimed, the peptidases, homologs, and peptides are inhibited by covalent reaction with the inhibitor.  Note that because inhibition is via a covalent reaction, e.g., reaction between a lysine residue of the peptidases, homologs or peptides and a cyanide group of the inhibitor (see, e.g., claim 6), the inhibition will be irreversible.  As the invention is claimed, neither the peptidase, homolog, or peptide components nor the inhibitor components of the claimed final product will have any activity.  The specification does not assert any activity for the inhibited peptidases, homologs, .
Claims 1, 4, 6, 11, 12, 16, 22, 32, 39-42, 92, 94, 96, 97, 102, and 103 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 4, 6, 11, 12, 32, 39-42, 92, 94, 96, and 97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2017/084629.  The WO Patent Application ‘629 teaches arylomycin analogs which are used as antibacterial agents.  The arylomycin analogs inhibit bacterial type I signal peptidase present in the bacteria, and particularly in Gram-negative bacteria.  The bacterial infections to be treated include infections by Pseudomonas aeruginosa, Escherichia coli, Klebsiella pneumoniae, and Acinobacter baumannii (which are the same bacteria exemplified in the instant application - see, e.g., Figure 4A and paragraphs [0011] and [0409]).  The WO Patent Application ‘629 teaches specific arylomycin  by the WO Patent Application ‘629. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
December 7, 2021